MERRIMAN S. SMITH, Judge.
Claimant R. C. Whitaker was traveling on U. S. route 50, September 15, 1947, and upon crossing a steel bridge (Fetterman Bridge) in Taylor county, West Virginia, his 1947 Packard sedan was spotted with aluminum paint. *161The painters, employed by the state road commission, were spraying the overhead structure of the bridge at the time with the aluminum paint which was blown around in the air and settled on the ground. At the time of his crossing the bridge there were no warning signs nor any watchman and traffic was permitted to travel the span without any notice of the painting operation. Under such circumstances there was no contributory negligence on the part of the claimant and the sum of $41.93 appearing to be a fair assessment for the damages sustained and the said amount having been concurred in by the state road commission and approved by the attorney general, the majority of the court hereby makes an award and recommends the payment of forty-one dollars and ninety-three cents ($41.93) to claimants E. C. Wihtaker and the American Central Insurance Company.